Citation Nr: 0909778	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bursitis of the left hip, prior to March 18, 2006.    

2.  Entitlement to a rating in excess of 10 percent for 
bursitis of the left hip, since March 18, 2006.    

3.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee, from March 18, 2006 forward.

4.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee, from March 18, 2006 to 
October 3, 2006.

5.  Entitlement to a rating in excess of 30 percent for 
osteoarthritis of the left knee, status post total knee 
replacement, from December 1, 2007 forward.

6.  Entitlement to service connection for a right shoulder 
condition.

7.  Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to 
August 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.

The issue of entitlement to a rating in excess of 30 percent 
for osteoarthritis of the left knee, status post total knee 
replacement, from December 1, 2007 forward is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to March 18, 2006, the residuals of the Veteran's 
fractured femur included severe knee impairment and slight 
hip impairment.

2.  From March 18, 2006 forward, the residuals of the 
Veteran's fractured femur include slight hip impairment, with 
separately rated knee impairment.

3.  Objective medical evidence has failed to show moderate 
instability in the Veteran's left knee. 

4.  Prior to October 3, 2006, the Veteran's left knee 
disability included arthritis, and was productive of non-
compensable limitation of motion throughout the Veteran's 
appeal until limitation of extension to 10 degrees was shown 
in August 2006.   

5.  The medical evidence fails to relate a right or left 
shoulder disability to the Veteran's time in service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 for bursitis of 
the left hip prior to March 18, 2006 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255 (2008). 

2.  The criteria for a rating in excess of 10 for bursitis of 
the left hip since March 18, 2006 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5255 (2008). 

3.  The criteria for a rating in excess of 10 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2008).

4.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the left knee with limitation of motion 
prior to December 1, 2007 have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2008).

5.  A right shoulder disability was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008). 

6.  A left shoulder disability was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
When a question arises as to which of two ratings applies 
under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was injured in a motor vehicle accident in 
service in which he broke his left femur; therefore, service 
connection was established for the fracture.  The Veteran's 
disability was rated as noncompensable from June 1973 until 
August 2000 under 38 C.F.R. § 4.71a, DC 5255 for impairment 
of the femur with either slight (10 percent), moderate (20 
percent) or severe (30 percent) knee or hip disability.  The 
Veteran brought a claim for an increase in August 2000, 
however that claim was denied in December 2000.  While the 
Veteran submitted a notice of disagreement with that 
decision, he did not perfect a timely appeal and it became 
final.  

The Veteran's untimely VA Form 9 was received in June 2002 
and considered a new claim for an increase.  The resultant 
September 2003 rating decision increased his disability 
rating to 30 percent, and made that rating effective the date 
the Veteran's earlier claim for an increase, that is, August 
2000.  The Veteran disagreed with the 30 percent and 
perfected an appeal.  

During the course of the appeal, in a May 2006 rating 
decision, the RO determined that it was more appropriate to 
rate the knee and hip residuals of the Veteran's original 
femur fracture separately.  As such, instead of assigning a 
single 30 percent rating for the entirety of the left lower 
extremity disability (i.e. both hip and knee problems 
together) under DC 5255, the RO assigned separate 10 percent 
ratings under DCs 5010 and 5257 for the left knee, and a 10 
percent rating for bursitis of the left hip under DC 5255, 
all of which were made effective the date of the Veteran's VA 
examination, March 18, 2006.  The end result was not a 
reduction in rating, but rather a restructuring of the 
Veteran's rating.  

The Board has reviewed the Veteran's claims file, and 
considered possible ratings either by rating the left hip and 
knee together as was initially done, or by considering the 
left hip and knee separately as the RO recently did.  
However, under either scenario, the result is the same.

Bursitis of the Left Hip
	
As noted in the discussion above, the Veteran was rated for a 
number of years under DC 5255 for impairment of the femur 
with knee and hip involvement.  Under DC 5255 impairment of 
the femur with knee or hip disability is rated as slight (10 
percent), moderate (20 percent) or severe (30 percent).  The 
Veteran was initially rated at 30 percent under DC 5255 for 
the hip and knee, but once the left knee was separated out 
and the left hip alone was no longer considered to be 30 
percent disabling and a therefore the overall rating under DC 
5255 was lowered to 10 percent disabling.  The knee will be 
considered separately below.  

In addition to DC 5255, ratings for the hip or thigh are also 
available under several additional diagnostic codes.  A 10 
percent rating is assigned when extension of the thigh is 
limited to 5 degrees (38 C.F.R. § 4.71a, DC 5251); when 
flexion of the thigh is limited to 45 degrees (DC 5252), when 
adduction is so limited that a Veteran cannot cross his legs 
(DC 5253), or when rotation is so limited that a Veteran 
cannot toe-out more than 15 degrees in the affected leg (DC 
5253).

A 20 percent rating is assigned when flexion of the thigh is 
limited to 45 degrees (DC 5252) or when abduction of the 
thigh is so limited that motion is lost beyond 10 degrees (DC 
5253).

At a VA examination in February 2002, no muscle wasting was 
seen in the Veteran's left leg.  His left hip flexed to 75 
degrees (125 is normal).  An MRI of the Veteran's left hip in 
August 2002 showed no joint effusion and no focal 
abnormalities in the pelvic structures.

X-rays in March 2006 showed a normal left hip with no 
evidence of arthritis, fracture, dislocation, or bone 
destruction.  A VA examination in March 2006 revealed no 
evidence of hip effusion.  The Veteran had full range of 
motion in his hip, with flexion from 0 to 125 degrees and 
abduction from 0 to 45 degrees, although the Veteran had 
considerable pain over the greater trochanteric bursal 
region.  The Veteran was diagnosed with bursitis of the left 
hip.

In November 2006, the Veteran underwent another VA 
examination of his left hip.  No instability was noted, but 
the hip was noted to cause both fatigability and lack of 
endurance.  Range of motion testing showed that the flexion 
of the hip had decreased to 90 degrees and abduction was 40 
degrees.  After repetitive motion, flexion decreased to 85 
degrees and abduction to 35 degrees.

While the Veteran's hip clearly causes him some pain, the 
interference it causes falls short of a finding of moderate 
hip disability at any point during the appeal.  The Veteran 
had some loss of motion, but even taking pain and 
fatigability into account, the Veteran still had 85 degrees 
of flexion and 35 degrees of abduction.  As such, a rating 
for moderate hip impairment is not warranted either prior to 
March 2006 or thereafter.  It has similarly not been shown 
that either flexion of the thigh is limited to 45 degrees or 
abduction of the thigh is so limited that motion is lost 
beyond 10 degrees.

In short, the Veteran's claim for a left hip disability 
rating in excess of 30 percent prior to March 2006, and 10 
percent thereafter, must be denied. 

Left Knee Prior to December 2007

In October 2006, during the course of his appeal, the Veteran 
underwent a total knee replacement.  The Veteran was assigned 
a temporary 100 percent rating from the date of the surgery 
(October 4, 2006) for 13 months (through December 1, 2007).  
Following the convalescent period, he was assigned a 30 
percent rating.  The current post-surgery status of the 
Veteran's left knee will be addressed in the remand portion 
of this decision.

This decision will address the rating for the Veteran's left 
knee prior to his knee replacement surgery on October 4, 
2006, and specifically from one year preceding the Veteran's 
June 2002 claim forward.  As noted above, the left knee when 
rated separately from the rest of the left leg has been 
assigned two separate ratings based on arthritis and on 
instability.

With regard to instability, a 10 percent rating was assigned 
in recognition of slight recurrent subluxation/lateral 
instability under 38 C.F.R. § 4.71a, DC 5257.  Under this DC, 
a 20 percent rating may be assigned if there is either 
moderate subluxation or moderate lateral instability shown. 

At a VA examination in February 2002, mild medial collateral 
ligament weakness and mild anterior drawer was seen; and, in 
March 2003, the Veteran was fitted with a knee brace for 
support.  Additionally, in October 2003, a MRI of the left 
knee revealed moderate degenerative changes in the medial 
compartment, and the anterior cruciate ligament was absent.  
Nevertheless, the Veteran underwent a VA examination in March 
2006 at which McMurray's and Apley's testing were negative 
and the cruciates and collaterals were stable.  In August 
2006, no instability was detected.

While the Veteran has worn a knee brace for a number of years 
for stability, the objective medical testing fails to show 
the type of instability contemplated by the rating schedule.  
In fact, in August 2006, such instability was specifically 
ruled out.  Thus, the evidence does not support a rating in 
excess of 10 percent for instability of the left knee, as no 
more than slight instability is demonstrated by the record.

In addition to a 10 percent rating based on instability, a 
second rating was also assigned, based on osteoarthritis.  
Under DC 5010, traumatic arthritis, when substantiated by x-
rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. §  4.71a, DC 5010, Note (1).

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is 
assigned when flexion of the leg is limited to 60 degrees; a 
10 percent rating is assigned when flexion is limited to 45 
degrees; and a 20 percent rating is assigned when flexion is 
limited to 30 degrees.  Under DC 5261, a noncompensable 
rating is assigned when extension of the leg is limited to 5 
degrees; a 10 percent rating is assigned when extension of 
the leg is limited to 10 degrees; and a 20 percent rating is 
assigned when extension is limited to 15 degrees.

In this case, at VA examinations in February 2002 and March 
2006, the Veteran demonstrated range of motion in his left 
knee that easily exceeded the limitation of motion required 
for even a noncompensable rating under either DC 5260 or DC 
5261 (for limitation of flexion and limitation of extension 
respectively).  For example, in 2002, the Veteran had range 
of motion in his left knee from 0 to 130 degrees, which the 
examiner stated took into consideration pain, fatigue, 
weakness and lack of endurance on repetitive motion.  
Similarly, in March 2006 the Veteran had range of motion in 
his left knee from 0 to 135 degrees.  The examiner found no 
weakened movement or incoordination, although excess 
fatigability was noted.   

In August 2006, compensable limitation of motion was noted, 
as the range of motion in the Veteran's left knee was found 
to be limited to 10 to 110 degrees with pain on flexion.  
However, as extension was limited by 10 degrees, this would 
only warrant a 10 percent rating.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the medical evidence fails to show additional limitation of 
motion due to the aforementioned factors.  While the Veteran 
had some pain on range of motion testing the examiner 
indicated in 2002 that the measurements took into account the 
DeLuca factors; and, while some fatigability was observed at 
the Veteran's examination in 2006 that undoubtedly could 
limit the Veteran's range of motion, there was no indication 
that this fatigability was of such severity to cause the loss 
of an additional 90 degrees motion that would be necessary to 
obtain a compensable rating.  As such, an additional rating 
is not warranted based on functional loss.

X-rays in March 2006 did show moderately severe 
osteoarthritic changes in the Veteran's knee; and, as such, 
the 10 percent rating that is already assigned for arthritis 
is warranted; but a rating in excess of 10 percent is not 
warranted. 

As such, prior to undergoing his total knee replacement, the 
Veteran had both extensive range of motion and limited 
instability in his left knee.  Therefore, ratings in excess 
of 10 percent for either instability or limitation of motion 
are not warranted.  An increased rating for the left knee 
prior to December 2007 is denied.


II.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

In June 2003, the Veteran asserted that service connection 
was warranted for his left and right shoulders.  However, in 
the time since he filed his claim, neither the Veteran nor 
his representative has provided much clarification for why 
they believe service connection should be granted for either 
shoulder.  As the evidence is the same for both shoulders, 
they are discussed together below.

In October 1966, the Veteran was involved in a motor vehicle 
accident in which he fractured his left femur and lacerated 
his left eye area.  A review of the post accident treatment 
records makes no mention of any shoulder problems; and the 
Veteran was able to use crutches to move about following his 
release from the hospital.  In June 1967, the Veteran denied 
having any painful or trick shoulder on his medical history 
survey; and the Veteran's upper extremities were found to be 
normal on his separation physical.    

Following service, the Veteran's claims file is void of any 
record of shoulder problems for several decades.  In October 
2001, it was noted that the Veteran was having left shoulder 
pain, although a MRI failed to reveal any evidence of a 
rotator cuff tear.

In November 2006, the Veteran was provided with a VA 
examination of his shoulders.  The Veteran reported that his 
shoulders had been dislocated in his accident in 1966.  The 
examiner diagnosed the Veteran with tendonitis, but indicated 
that there was no way to relate it to the Veteran's time in 
service without relating to speculation.

While the Veteran reported that he had dislocated both 
shoulders in his motor vehicle accident in service, this is 
unsupported by the medical evidence of record from that time 
period.  The accident report fails to document any shoulder 
injury, as do the hospital treatment records and the 
Veteran's separation physical.  Even as shoulder dislocations 
are the type of injury that a lay person is competent to 
attest to, a credibility determination must still be made.  
In this case, although the Veteran now asserts, more than 
forty years later, that he dislocated his shoulders, the 
evidence taken contemporaneous to the accident is more 
credible on that front.  This evidence includes the Veteran 
being able to ambulate on crutches after the accident 
(whereby putting weight on his shoulders).  Additionally, it 
includes the Veteran's 1967 separation examination, at which 
time he specifically denied having shoulder problems.  As 
such, the credible evidence does not support the Veteran's 
contentions regarding his in-service shoulder separations.  

Although the Veteran believes that his current shoulder 
condition is related to his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  His 
opinion is insufficient to provide the requisite nexus 
between his shoulder tendonitis and his time in service.  

The Veteran's claims file is similarly void of any such 
medical nexus opinion, or medical evidence tending to 
indicate that there may be an association to service.   The 
preponderance of the evidence is found to be against the 
Veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  The criteria for service 
connection have not been met, and the Veteran's claim is 
therefore denied.

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1). This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in June 2003, July 2003, and May 2008 that 
informed him of what evidence was required to substantiate 
his claims and of his and VA's respective duties for 
obtaining evidence.

Specifically regarding the increased rating claim, the 
Veteran was instructed to submit evidence showing that his 
service connected disabilities had worsened.  He was asked to 
submit evidence of the impact that his worsened condition has 
had on his employment and daily life.  In fact the Veteran's 
employment was specifically discussed at his VA examination 
in March 2006.  The diagnostic codes pertaining to the knee 
and hip were also provided in July 2004, May 2006, and May 
2008.

Although the notice letters were not sent before the initial 
RO decision in these matters, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case, issued most recently in May 2008, after the notice 
was provided.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006).

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the Veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the Veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in May 2008.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of the 
Veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All identified and available treatment 
records have been obtained.  Additionally, the Veteran was 
offered the opportunity to testify at a hearing before the 
Board, but he failed to appear at his scheduled hearing.

The Veteran was provided with several VA examinations in 
conjunction with his claims (the reports of which have been 
associated with the claims file).  Notably, an opinion with 
respect to his service connection claims was not obtained.  
However, one was not required in this instance.  VA is 
required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current disability, establishes 
that the veteran suffered an event, injury or disease in 
service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  
38 C.F.R. § 3.159(c)(4) (2008).  
Here, the current medical evidence establishes that the 
veteran receives treatment for bilateral shoulder tendonitis.  
The veteran's service medical records, however, are negative 
for treatment of a shoulder disorder.  Assuming for the sake 
of this decision that the Veteran did dislocate his shoulder 
in service, there is still no indication that there may be an 
association between his current tendonitis and his service.  
Such an indication will be found when there is "medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  There is 
nothing of that sort of record.  Therefore, an opinion is not 
required. 

For the reasons discussed above, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating in excess of 30 percent for bursitis of the left hip 
prior to March 18, 2006 is denied.

A rating in excess of 10 percent for bursitis of the left hip 
since March 18, 2006 is denied.

A rating in excess of 10 percent for instability of the left 
knee prior to December 1, 2007 is denied.

A rating in excess of 10 percent for osteoarthritis of the 
left knee prior to December 1, 2007 is denied.

Service connection for a right shoulder condition is denied.

Service connection for a left shoulder condition is denied.

REMAND

The Veteran underwent a total left knee replacement in 
October 2006.  While the RO has adjusted the Veteran's 
disability rating since then, no VA examination has been 
provided to examine the condition of the Veteran's left knee 
post-total knee replacement.  This should be done, so that 
the record is adequate for rating purposes.

The Veteran appears to receive regular VA treatment for his 
service-connected left knee disability.  For that reason, 
while on remand, it is appropriate to obtain any outstanding 
VA outpatient clinical records.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain any outstanding treatment 
records for this Veteran from the St. 
Petersburg VA Medical Center system dated 
since January 2007.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and severity 
of his left knee disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
conduct any tests he/she deems 
appropriate, and should expressly 
determine in degrees the range of motion 
in the Veteran's left knee.  The 
examination report should fully describe 
any pain, weakness, excess fatigability, 
and incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
joint.  The examiner should also indicate 
whether, and to what extent, the Veteran 
has any instability in his left knee.  The 
examiner should set forth a complete 
rationale for all conclusions in a legible 
report.

3.  Thereafter, readjudicate the Veteran's 
claim for an increased rating of the left 
knee since December 2007.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


